Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000378
                                                         19-MAY-2015
                                                         12:33 PM



                           SCPW-15-0000378

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  MICHAEL C. GREENSPON, Petitioner,

                                 vs.

THE HONORABLE RHONDA I.L. LOO, JUDGE OF THE CIRCUIT COURT OF THE
       SECOND CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

  ONEWEST BANK NA; DAVID B. ROSEN, ESQ.; and THE LAW OFFICE OF
                DAVID B. ROSEN, ALC, Respondents.


                         ORIGINAL PROCEEDING
              (CAAP-15-0000315; CIVIL NO. 14-1-0379(1))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Michael C. Greenspon’s

petition for a writ of mandamus, filed April 29, 2015, the

documents attached thereto and submitted in support thereof, and

the record, it appears that Petitioner has filed an appeal from

the circuit court’s March 10, 2015 Order Granting in Part and

Denying in Part Defendant OneWest Bank N.A.’s Motion for

Protective Order, Stay, and Sanctions with the Intermediate Court

of Appeals, docketed as CAAP-15-0000315, and may seek relief in

the appeal.   Petitioner, therefore, is not entitled to a writ of
mandamus.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure).    Accordingly,

            IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

            DATED: Honolulu, Hawai#i, May 19, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2